Soott, Judge,
delivered the opinion of the court.
There is no point of law fairly raised in this case. The matter is, whether the language of the instructions is appropriate to the facts. It can serve no useful purpose nor is any inter*252est promoted by a critical examination of each of the instructions given and refused. No proposition of law stated in any of the instructions is controverted. The instructions given present the case to the jury as it was made by the proof in connection with the pleadings, and we see no error in them. The point that the damages are excessive has no foundation to' sustain it. The jury having found the existence of the contract as stated in the petition, the damages could not be well otherwise than they were.
Judge Ryland concurring,
the judgment is affirmed.